Citation Nr: 1221816	
Decision Date: 06/22/12    Archive Date: 07/02/12

DOCKET NO.  09-10 179	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for rheumatoid arthritis of the right ankle, with degenerative joint disease.

2.  Entitlement to service connection for multilevel degenerative disease of the lumbar spine.

3.  Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD). 

4.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected PTSD, to include on an extra schedular basis pursuant to 38 C.F.R. § 4.16(b).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Adamson, Counsel


INTRODUCTION

The Veteran served on active duty from November 1964 to November 1968, and from April 1972 to February 1978.

This appeal to the Board of Veterans' Appeals (Board) arose from an August 2007 rating decision in which the RO, inter alia, denied service connection for PTSD, for multilevel degenerative disease of the lumbar spine (claimed as a low back condition , and for rheumatoid arthritis of the right ankle with degenerative joint disease (claimed as a right ankle injury).  In May 2008, the Veteran filed a notice of disagreement (NOD) as to all three claims.  A statement of the case (SOC) was issued in January 2009.  The Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in March 2009.

By rating decision in July 2010, the RO granted service connection and assigned an initial, 50 percent rating for PTSD, effective July 28, 2006 (the date of the claim for  service connection).  This award resolved the Veteran's appeal of the August 2007 denial of service connection for PTSD.  In October 2010, the Veteran filed an NOD as to the initial rating assigned.  At this time, he also raised a claim of entitlement to a TDIU.  By rating decision in August 2011, the RO denied the TDIU claim, and issued an SOC as to the claim for an initial rating in excess of 50 percent for PTSD, including TDIU, in August 2011.  The Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in August 2011.

Because the appeal involves disagreement with the initial rating assigned following the grant of service connection for PTSD, the Board has characterized this matter in light of the distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for already 
service-connected disability).  Furthermore, as explained in more detail below, the Board has also characterized the appeal as encompassing the matter of a TDIU as a component of the claim for a higher rating for PTSD.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

The Board's decision addressing the claim for a higher initial rating for PTSD is set forth below.  The claims for service connection for right ankle degenerative joint disease and for lumbar spine multilevel degenerative disease, as well as the claim for a TDIU due to PTSD, is addressed in the remand following the order; these matters are being remanded to the RO, via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant when further action, on his part, is required. 


FINDINGS OF FACT

1.  All notification and development action needed to fairly adjudicate the matter herein decided has been accomplished.

2.  Since the July 28, 2006, effective date of the award of service connection for PTSD, the Veteran's psychiatric symptoms have primarily included depression, impaired sleep, occasional auditory hallucinations, some memory disturbance, and panic in crowded situations; collectively, these symptoms are indicative of no more than occupational and social impairment with reduced reliability and productivity. 




CONCLUSION OF LAW

The criteria for an initial rating in excess of 50 percent for PTSD are not met. 38 U.S.C.A. §§ 1155 , 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102 , 3.159, 4.1, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011). 

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g. Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. 
§ 3.159(b)(1). 

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353 - 23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession. 

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Also in rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Dingess/Hartman, 19 Vet. App. at 473. 

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO, to include the AMC).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.   

In this appeal, in an August 2006 pre-rating letter, the RO provided notice to the Veteran regarding what information and evidence was needed to substantiate what was then a service connection claim, as well as what information and evidence must be submitted by the appellant, and what information and evidence would be obtained by VA.  The August 2006 letter also provided the Veteran with general information pertaining to VA's assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman.  The August 2007 RO rating decision reflects the initial adjudication of the claim after issuance of the letter.  In August 2008, following the Veteran's appeal of the denial of service connection for PTSD, , the RO provided a second letter further describing the information and evidence needed to substantiate his claim. 

Following  the RO's award of service connection for PTSD, and the Veteran's disagreement with the initial rating assigned, the RO did not issue a notice letter specific letter to the matter of a higher rating for PTSD; however, on these facts, the omission of such a letter is not shown to prejudice the  Veteran.

The August 2011 statement of the case (SOC) set forth the criteria for higher ratings for psychiatric disability (the timing and form of which suffices for Dingess/Hartman), as well as provided the Veteran general information pertaining to VA's assignment of disability ratings.  The Board also notes that the claims file reflects that the Veteran had actual knowledge of the information and evidence necessary to substantiate his claim for a higher initial rating.  In this regard, by way of his October 2010 notice of disagreement, the Veteran made clear that he understood that higher ratings were available based on increasing symptomatology for mental disorders by summarizing the applicable rating criteria.  Given his statements, the Board finds that any error or omission in notice pertinent to the matter of the claim for a higher initial rating is harmless because actual knowledge of what the evidence must show to substantiate the claim is shown.  See Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007). 

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter herein decided.  Pertinent medical evidence associated with the claims file consists of service and VA treatment records, the VA examination report, and records from the Social Security Administration.  Also of record and considered in connection with the appeal are various written statements provided by the Veteran, and by his representative, on his behalf.  The Board finds that no additional RO action to further develop the record in connection with the claim herein decided, prior to appellate consideration, is required. 

In summary, the duties imposed by the VCAA have been considered and satisfied. Through various notices of the RO, the Veteran has been notified and made aware of the evidence needed to substantiate the claim herein decided, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matter herein decided, at this juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549   (Fed. Cir. 1998). 

II.  Higher Rating for PTSD

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4. Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3. 

The Veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where, as here, the question for consideration is entitlement to a higher initial rating since the grant of service connection, evaluation of the medical evidence since the award of service connection to consider the appropriateness of "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found) is required. Fenderson, 12 Vet. App. at 126. 

The initial rating for the Veteran's PTSD has been assigned pursuant to Diagnostic Code 9411.  However, the actual criteria for evaluating psychiatric disabilities other than eating disorders are set forth in a General Rating Formula.  See 38 C.F.R. § 4.130. 

Pursuant to the General Rating Formula, a 50 percent rating is assigned when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. 

A 70 percent rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships. 

A 100 percent rating is assigned when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name. 

Psychiatric examinations frequently include assignment of a Global Assessment of Functioning (GAF) score.  According to the Fourth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV), GAF is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  There is no question that the GAF score and interpretations of the score are important considerations in rating a psychiatric disability.  See e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  However, the GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue; rather, the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a). 

During the pendency of this appeal, the Veteran has undergone one VA examination in connection with the claim for higher rating, in July 2010, and the report of that examination is in the claims file. Also of record are the clinical notes related to ongoing mental health treatment. 

The record shows that the Veteran initially sought treatment with the VA psychiatry clinic in July 2005.  At this time, he was noted as having a depressed mood and trouble falling asleep, as well as problems concentrating, but no suicidal or homicidal ideation.  He lived with his wife and they worked together running an in-home cosmetic business.  The Veteran did report paranoia and auditory hallucinations.  No GAF score was assigned at this time.  An October 2005 follow up note also suggests poor memory.  Similar symptoms were reported at the time of a November 2005 follow up and a GAF score of 60 was assigned.

Several months later, in May 2006, the Veteran was again seen for mental health follow up, at which time he was reported as having a good mood and was sleeping well.  His relationship with his wife was described favorably and he was noted as calm and not agitated.  No hallucinations, paranoia, delusions, or suicidal or homicidal ideation was present at that time.  A GAF score of 70 was assigned.

In January 2007, the Veteran underwent examination by a physician of the Social Security Administration.  He was noted to be neatly groomed, and cooperative, with coherent and linear thought processes at the time of this examination.  The Veteran again reported paranoia and auditory hallucinations at this time.  Mood dysphoria and low motivation was also reported by the Veteran, as well as trouble sleeping.  The examiner summarized the Veteran's condition as that of avoidance and withdrawal, with depressive symptoms.  Difficulty focusing and forgetfulness were noted as factors that impact his capacity to work.  No GAF score was assigned by this examiner.  The record shows that he receives Social Security Disability benefits primarily for his heart disability, but secondarily for anxiety-related issues.

April 2007 VA clinical follow-up notes reflect that the Veteran's occasional auditory hallucinations were again reported.  He was neatly groomed at that examination, with logical thoughts, but a constricted affect and worrisome mood.  The physician again noted that there were no suicidal or homicidal thoughts or ideation.  Similar symptoms were reported in December 2007.  No GAF score was assigned at either time.  

In June 2008, the Veteran described his mood as "feel[ing] sorry for myself," and his affect was again noted to be constricted.  It was again noted that there was no suicidal or homicidal ideation, plan or intent.  

In July 2010, the Veteran underwent VA examination.  The examination report includes notations that the Veteran remained married and got along with his wife, but that he also reported that she took care of him.  The Veteran reported experiencing depression, including a lack of motivation and a feeling of uselessness.  It was noted that he was not working and stayed home with no hobbies or activities.  He was appropriately and casually dressed and was cooperative with the examiner, but noted to be anxious and depressed.  His thought process was described as unremarkable.  The Veteran reported that when he is exposed to loud noise or is in a room with a lot of people, he experiences panic attacks manifested by rapid heart rate and shakiness.  The Veteran reported that without reminder from his wife, he does not get out of pajamas for the day or take showers. The examiner assessed his remote memory as normal and his recent memory as moderately impaired.  Also, the Veteran had difficulty falling or staying asleep, hypervigilence, and an exaggerated startle response.  The examiner confirmed the diagnosis of PTSD with secondary depression, and assigned a GAF score of 50.  The examiner noted that the Veteran's primary symptoms are his mood, social relationships, sleep problems, and lack of interests and hobbies.

Collectively, the aforementioned medical evidence reflects that, since the effective date of the award of service connection, the Veteran's psychiatric symptoms have included, primarily, depression, difficulty falling and staying asleep, occasional auditory hallucinations, some memory disturbance, and panic in crowded situations.  These symptoms reflect a level of occupational and social impairment no greater than what is contemplated in the currently assigned 50 percent disability rating. 

At no point during the period in question has the Veteran's overall PTSD symptomatology met the criteria for a rating in excess of 50 percent.  In this regard, the medical evidence does not show that the Veteran has had deficiencies in judgment, family relations, or thinking.  There is no evidence of suicidal ideation, obsessional rituals, impaired impulse control, disorientation, neglect of appearance or hygiene, speech that is intermittently illogical, obscure, or irrelevant; or other symptoms that are characteristic of the next higher, 70 percent rating.  There also no evidence of an inability to establish and maintain relationships or total impairment.  

The Board also finds that none of the GAF scores assigned since the effective date of the award of service connection, alone, provides a basis for assigning a rating in excess of 50 percent for PTSD.  As noted above, the following GAFs have been assigned-60 in November 2005, 70 in May 2006, and 50 in July 2010.

According to DSM-IV, a GAF score from 41 to 50 is indicative of serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  Scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores ranging from 61 to 70 indicate some mild symptomatology (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.  The Veteran's described symptoms, and the GAF scores more frequently assigned, fall within the GAF ranges between 51 to 60.

As defined by the DSM-IV, the assigned scores of 60 and 70 are indicative of even less impairment that contemplated in the 50 percent rating assigned; hence, these scores clearly do not support assignment of an even higher rating.

While the GAF score of 50 assigned by a VA examiner in July 2010 might, conceivably, suggest impairment greater than that contemplated by the initial 50 percent rating assigned, the symptoms shown, as noted above, simply are not among those identified in the DSM-IV as the basis for such a score.  There is no evidence of symptoms such as persistent hallucinations, delusions, impaired communication or impaired judgment, or comparable symptoms.  The Board also points out that the other GAF scores assigned by the Veteran's regular treating clinicians were all above 50.  Hence, the one-time assignment of a GAF of 50, without more, provides no basis for a higher rating in this case. 

The Board also points out that, in determining that the criteria for a rating in excess of 50 percent for the Veteran's service-connected PTSD not met, the Board has considered the applicable rating criteria not as an exhaustive list of symptoms, but as examples of the type and degree of the symptoms, or effects, that would justify a particular rating.  The Board has not required the presence of a specified quantity of symptoms in the rating schedule to warrant the assigned rating for the psychiatric disability in question.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).

In light of the foregoing, the Board finds that, since the effective date of the award of service connection, the Veteran's psychiatric symptomatology has more nearly approximated the criteria for the 50 percent rather than the 70 percent rating.  See 38 C.F.R. § 4.7.  As the criteria for the next higher, 70 percent, rating are not met, it logically follows that the criteria for a higher rating of 100 percent likewise are not met. 

For all the foregoing reasons, the Board concludes that there is no basis for staged rating of the Veteran's PTSD, pursuant to Fenderson, and that the claim for a rating greater than 50 percent must be denied.  In reaching these conclusions, the Board has considered the applicability of the benefit-of-the doubt doctrine; however, as the preponderance of the evidence is against assignment of a higher rating, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

An initial rating in excess of 50 percent for PTSD is denied.



REMAND

The Board's review of the claims file reveals that further RO action on the claims remaining on appeal is warranted. 

Pertinent to the claims for service connection, the Board points out that VA will provide a medical examination or obtain a medical opinion if the record, including lay or medical evidence, contains competent evidence of a disability that may be associated with an event, injury, or disease that occurred in service, but the record does not contain sufficient medical evidence to decide the claim.  38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The threshold for determining whether the evidence "indicates" that there "may" be a nexus between a current disability and an in-service event, injury, or disease is a low one.  McLendon, 20 Vet. App. at 83. 

First addressing the claim involving lumbar spine disability, here, the Veteran's lumbar spine multilevel degenerative disease was confirmed on June 2006 VA MRI.  At no time, however, has the Veteran been afforded VA examination of his lumbar spine.  The Board has reviewed his service treatment records and notes that he entered service free of complaints related to his back, as is shown in the November 1964 enlistment examination report.  One notation during service indicates back pain, although it is seemingly related to the January 1973 treatment for a possible urinary tract infection.  Nonetheless, the Veteran's February 1973 discharge medical history report does show that the Veteran complained of recurrent back pain at discharge.  Also, in April 2008, a friend of the Veteran for over 50 years submitted a lay statement with his observations as to the Veteran's symptoms.  In particular, the friend stated that the Veteran was very physically active and in excellent health prior to entering service, and that after he got out of the military, the Veteran complained of pain in his lower back.  This evidence, taken together, suggests that Veteran may have a current low back disorder that is related to service; however, there is no actual medical opinion on this point of record.  

Under these circumstances, the Board finds that examination and medical opinion-based on full consideration of the Veteran's documented medical history and assertions, and supported by clearly-stated rationale-would be helpful in resolving the claim for service connection for lumbar spine disability.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; McLendon, 20 Vet. App. at 83. 

As to the Veteran's right ankle claim, the Veteran was afforded a VA examination in June 2007.  The VA examiner noted the Veteran's two in-service incidents of ankle sprain related to basketball injuries.  The Veteran reported at that time that he had pain that restarted in 2001.  The VA examination report also notes that the Veteran has rheumatoid arthritis that was diagnosed in 2001.  The examiner opined that the Veteran's current right ankle pain is not caused by or a result of the in-service ankle sprain, and that the pain is most likely a result of rheumatoid arthritis diagnosed in 2001, which is the same time as the manifestation of right ankle pain.  

A review of the record, however, reveals that the Veteran's rheumatoid arthritis appears to have been initially diagnosed in 2005.  An August 2005 VA outpatient record notes findings that are "strongly suggestive for rheumatoid arthritis."  Also, in that report, the noted joint involvement did not include the right ankle.  Thus, according to the record, the pain related to the right ankle preceded the diagnosis of rheumatoid arthritis.  However, the June 2007 VA examiner did not address the likelihood that the Veteran may have a current right ankle disability related to the in-service injuries, apart from the pain associated with rheumatoid arthritis.  

Because the medical evidence currently of record is inadequate in that it does not completely resolve the question of the etiology of the Veteran's right ankle pain, or clarify whether a disability exists apart from rheumatoid arthritis in the ankle, the Board finds that a new examination and opinion is warranted.  The Board points out that once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Accordingly, the RO arrange for the Veteran to undergo VA orthopedic examination of his lumbar spine and right ankle, by an appropriate physician, at a VA medical facility.  The Veteran is hereby advised that failure to report for the scheduled examination, without good cause, may result in denial of his claims for service connection (as the original claims will be considered on the basis of the evidence of record).  See 38 C.F.R. § 3.655 (2011).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  If the Veteran fails to report to the scheduled examination, the RO should obtain and associate with the claims file copies of the notices of the dates and times of the examination sent to him by the pertinent VA medical facility.

Prior to obtaining arranging for the Veteran to undergo examination, the RO should undertake appropriate action to obtain and associate with the claims file all outstanding, pertinent records.

In particular, as noted above, the VA examiner suggested the possibility of a 2001 diagnosis related to the right ankle.  The earliest VA outpatient records in the claims file are dated in February 2005.  Because all evidence of VA treatment of either the Veteran's back disability, or any right ankle disability, dating anytime between the Veteran's 1978 discharge from service and the present, is relevant to these service connection claims.  Thus, the Board finds that the RO should obtain and associate with the claims file all outstanding, relevant VA outpatient treatment records dating since the Veteran's 1978 discharge from service, following the current procedures prescribed in 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.  

Also, the record shows that the Veteran had surgery at a private facility for his lumbar spine.  In March 2006, a VA outpatient note shows that the Veteran had surgery for L5 pathology in the past.  A May 2006 note shows that during treatment for chronic back pain, the Veteran reported an initial injury in service while playing basketball, and that he had surgery in the lower back in 1999 "at DRH" for symptoms similar to those reported in 2006.  At no time during the pendency of the claim for service connection has the Veteran provided authorization to obtain these potentially relevant private treatment records related to the lumbar spine.  

Accordingly, on remand, the RO should also give the Veteran another opportunity to provide information and/or evidence pertinent to the claims remaining on appeal.  The RO's letter to the Veteran should explain that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2002); but see also 38 U.S.C.A. § 5103(b)(3) (West Supp. 2011) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).  The RO should also explain how to establish entitlement to a TDIU due to the service-connected PTSD (discussed in more detail, below).   In its letter, the RO should specifically request that the Veteran provide signed authorization to enable it to obtain the above-referenced private records.  

Thereafter, the RO should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2011). 

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000.  See 38 U.S.C.A. §§ 5103 , 5103A (West 2002); 
38 C.F.R. § 3.159 (2011).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the RO should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claim on appeal.  The RO's adjudication of the claims remaining on appeal should include consideration all evidence added to the record since the RO's last adjudication.

The Board points out that, with respect to the Veteran's lumbar spine and right ankle claims, the Veteran's records from the Social Security Administration were received by the RO in June 2011.  The most recent adjudication of the Veteran's back and right ankle claims was by way of the January 2009 statement of the case (SOC).  Thus, the RO did not have an opportunity to review the Social Security Administration records in the first instance.  On remand, the RO should review and assess the Veteran's claims based upon a review of the complete record, including all evidence received since the January 2009 SOC.

Furthermore, as regards the matter of the Veteran's entitlement to a TDIU due to PTSD, the Board acknowledges that the Veteran did not file a notice of disagreement (NOD) following the August 2011 rating decision denying entitlement to a TDIU.  Nonetheless, the issue was included on the August 2011 statement of the case (SOC).  While this is not procedurally sufficient for an independent TDIU claim, given the Veteran's allegation is that he is unemployable due to his PTSD, the Board finds that the claim for a TDIU is within the Board's jurisdiction in that it is essentially a component of his claim for a higher rating for PTSD.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  See also Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001) (holding that where a veteran submits evidence of a medical disability, makes a claim for the highest rating possible, and submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155(a)  that an informal claim "identify the benefit sought" has been satisfied and VA must consider whether the Veteran is entitled to a TDIU). In this case, while the RO did initially consider the issue of TDIU, a review of the claims file reveals that the Veteran was never given an opportunity to file a formal claim for a TDIU due to service-connected PTSD, or notified of the evidence necessary to establish TDIU.  Thus, on remand, the RO should afford the Veteran proper notice, as discussed above, and afford him the opportunity to file a formal claim for a TDIU due to PTSD, which may yield pertinent information and evidence related to his employability.  

The Board points out that, even if the percentage requirements for award of a schedular TDIU (pursuant to 38 C.F.R. § 4.16(a)) are not met, in adjudicating the matter of a TDIU due to service-connected PTSD, the RO should consider whether the criteria for invoking the procedures for award of a TDIU due to PTSD on an extra-schedular basis set forth in 38 C.F.R. § 4.16(b), are met.

Accordingly, these matters are hereby REMANDED to the RO, via the AMC, for the following action:

1.  The RO should furnish to the Veteran a VA Form 21-8940, to enable him to file a formal application for a TDIU due to PTSD.

2.  The RO should request from the Durham VA Medical Center, or any other applicable VA treatment facility, all relevant, non-duplicative records of treatment related to the Veteran's lumbar spine and right ankle disabilities dating from the Veteran's 1978 discharge from service until February 2005, and from November 2008 to the present.  In requesting these records, the RO should follow the current procedures of 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

3.  The RO should furnish to the Veteran and his representative a letter requesting that the Veteran provide information and, if necessary, authorization, to enable it to obtain any additional evidence pertinent to the claims remaining on appeal that is not currently of record,. The RO should specifically request that the Veteran furnish signed authorization(s) to enable it to obtain records from any private physician or hospital related to any surgery of the lumbar spine.

The RO's letter should specifically explain how to establish entitlement to a TDIU due to PTSD.

The RO should clearly also explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

4.  If the Veteran responds, the RO should obtain all identified outstanding pertinent records of evaluation and/or treatment not currently of record, following the procedures set forth in 38 C.F.R. § 3.159 (2011).  All records and responses received should be associated with the claims file.  If any records sought are not obtained, the RO should notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

5.  After all records and/or responses received from each contacted entity have been associated with the claims file, the RO should arrange for the Veteran to undergo VA orthopedic examination of the lumbar spine and right ankle, by an appropriate physician, at a VA medical facility.
 
The entire claims file, to include a complete copy of the REMAND must be made available to the physician designated to examine the Veteran, and the report of examination should include discussion of the Veteran's documented medical history and assertions.  All indicated tests and studies (to include X-rays, if necessary) should be accomplished, and all clinical findings should be reported in detail.  

The examiner clearly identify all current disability(ies) of the right ankle (aside from any rheumatoid arthritis/pain), and of the lumbar spine (to particularly include multilevel degenerative disease).  Then with respect to each such diagnosed disability, the examiner should provide an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the disability had its onset in or is otherwise medically related to service-to include the in-service notations of ankle sprain or recurrent back pain, as appropriate.

In rendering the requested opinion, the physician should specifically consider and discuss all pertinent in- and post-service records (including the Veteran's SSA records) reflecting joint pain, including the lumbar spine and right ankle orthopedic complaints, along with the lay assertions of record.

The examiner should set forth all examination findings, along with the complete rationale for the conclusions reached, in a printed (typewritten) report. 

6.  If the Veteran fails to report to the scheduled examination, the RO must obtain and associate with the claims file a copy of any notice(s) of the date and time of the examination sent to him by the pertinent VA medical facility.

7.  To help avoid future remand, the RO must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

8.  After completing the requested actions, and any additional notification and/or development deemed warranted, the RO should adjudicate the claims remaining on appeal, in light of all pertinent evidence (to particularly include all evidence added to the record since the RO's last adjudication of the claims, including the Veteran's Social Security Administration records) and legal authority (to include, with respect to the matter of TDIU due to PTSD, the provisions of 38 C.F.R. § 4.16(b),as appropriate) .

9.  If any  benefit sought on appeal remains denied, the RO must furnish to the Veteran and his representative an appropriate SSOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication, and it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369   (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992). 

This REMAND must be afforded expeditious treatment. The law requires that all claims remanded by the Board of Veterans' Appeals  or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B , 7112 (West Supp. 2011).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


